Exhibit 10.8

Binder

--------------------------------------------------------------------------------


INSURER:

National Union Fire Insurance Company of Vermont


ORIGINAL INSURER:

Continental Casualty Company, National Fire Insurance Company, Transcontinental
Insurance Company and Transportation
Insurance Company (collectively, “CNA”) of Chicago, Illinois


INSURED:

Gevity HR Inc. (formerly known as Staff Leasing)


CLAIMS ADMINISTRATOR:

RSKCo


BUSINESS COVERED:

Workers’ Compensation and Employer’s Liability, as pertaining to the policies
issued to the Insured for their retained liabilities.

Coverage will not extend to the state of Texas for the Policy Year January 1,
2000 to December 31, 2000.

Coverage is restricted to the policy numbers listed in #20 of the Additional
Terms section in this binder, and will exclude all other Guaranteed Cost
Coverage.

This policy will only cover Paid Losses and Allocated Loss Adjustment Expenses
for those policies listed in #20 of the Additional Terms section of this Binder
that:

    1)        are paid by the Insured after June 30, 2004, and

    2)        exceed $199,451,629 of Paid Losses and Allocated Loss Adjustment
Expenses.

Such reimbursement will continue until exhaustion of limits, stated in this
agreement, or commutation of the Deductible Liability Policies issued.

--------------------------------------------------------------------------------

To the extent that there are unreimbursed loss amounts (included in the RSKCo
paid amount in 2, above) due and owing to CNA after this date, the Insurer will
grant reimbursement for amounts shown as paid on the RSKCo Loss Run prior to
6/30/04 but not yet reimbursed to CNA, provided such amounts are presented
within 180 days of the inception date of the Deductible Liability Protection
Policy (“DLPP”) to be issued by the Insurer.

In addition, the Insured agrees that to the extent that there are amounts paid
which are included in the $199,451,629 amount shown as paid as of 6/30/04, the
Insured agrees to indemnify the Insurer for these amounts and will execute a
payment agreement for these obligations. Such amounts will not serve to erode
the Insurer’s per occurrence retention’s and aggregate limits outlined under the
DLPP policy.


EFFECTIVE DATE OF INSURER’S DLPP POLICY (“EFFECTIVE DATE”):

June 30, 2004, 12:01 AM EST at the Insureds location.


EXPIRATION DATE OF INSURER’S DLPP POLICY (“EXPIRATION DATE”):

July 1, 2004, 12:01 AM EST


TRANSACTION DATE:

September 30, 2004


BUYOUT PERIOD:

This Binder applies to incidents with occurrence dates for Workers’ Compensation
and Employer’s Liability between January 1, 2000 to December 31, 2002, both end
dates included.


CURRENCY:

US Dollars


PREMIUM

$102,000,000, deposited in cash on or before the Transaction Date.

This premium reflects the assumption of loss liabilities in the attached Exhibit
I. Premium to be considered as fully earned at the Effective date of the DLPP
Policy to be issued by the Insurer.

Included in the premium is a charge of $500,000 for anticipated premium taxes.
If, however, determination is made by any State(s) Regulatory Authority that
reimbursements are taxable as premium, or subject to assessments, the Insured
will be charged for said taxes and/or assessments exceeding this amount
accordingly.

--------------------------------------------------------------------------------


LOSS FUND AND LOSS FUND ADJUSTMENT:

      LOSS FUND

  $94,400,000 will be deposited into an interest bearing Loss Fund (the “Loss
Fund”). This Fund will be adjusted as outlined below. Interest will be
accumulated based upon an enhanced spread of twenty (20) basis points over the 3
– Year U.S. Constant Maturity Treasury (CMT) Yield as it reads the day the
Insurer receives the premium, and will be effective until all claims are closed.
The Loss Fund Balance (the “Loss Fund Balance”) shall include interest.


  All interest referenced above accrues to the benefit of the Insurer, subject
to the provisions of the Loss Fund Adjustment below.



LOSS FUND ADJUSTMENT :

        Adjustments at: 36, 60, 84, and 120 months from the inception date of
this program:

  36 Months       


  Ultimate Nominal Reserve is calculated as the Cumulative Paid Loss multiplied
by [ * ], minus the Cumulative Paid Loss, at 36 Months. (The Cumulative Paid
Loss is calculated as $199,451,629, which is actual paid as of 6/30/2004, plus
Paid Loss to date at 36 Months after the 6/30/04 Effective Date of this
Agreement.)


  The Return Premium is then calculated as the Loss Fund Balance minus the
Ultimate Nominal Reserve, with a maximum return of $5.5M.


  60 Months


  Ultimate Nominal Reserve is calculated as the Cumulative Paid Loss multiplied
by [ * ], minus the Cumulative Paid Loss, at 60 Months. (The Cumulative Paid
Loss is calculated as $199,451,629, which is actual paid as of 6/30/2004, plus
Paid Loss to date at 60 Months after the 6/30/04 Effective Date of this
Agreement.)


  The Return Premium is then calculated as the Loss Fund Balance minus the
Ultimate Nominal Reserve, with maximum return of $5.5M, in addition to any
return payment at 36 months.


  * THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION


--------------------------------------------------------------------------------

  84 Months


  Ultimate Nominal Reserve is calculated as the Cumulative Paid Loss multiplied
by [ * ], minus the Cumulative Paid Loss, at 84 Months. (The Cumulative Paid
Loss is calculated as $199,451,629, which is actual paid as of 6/30/2004, plus
Paid Loss to date at 84 Months after the 6/30/04 Effective Date of this
Agreement.)


  The Return Premium is then calculated as the Fund Balance minus the Ultimate
Nominal Reserve (inclusive of all return payments made).


  120 Months


  Ultimate Nominal Reserve is calculated as the Cumulative Paid Loss multiplied
by [ * ], minus the Cumulative Paid Loss, at 120 Months. (The Cumulative Paid
Loss is calculated as $199,451,629, which is actual paid as of 6/30/2004, plus
Paid Loss to date at 120 Months after the 6/30/04 Effective Date of this
Agreement.)


  The Return Premium is then calculated as the Fund Balance minus the Ultimate
Nominal Reserve (inclusive of all return payments made).


  If premium is returned to the Insured during the: 36, 60, and/or 84 Month
adjustment periods, but is later deemed necessary that all or a portion of that
premium needs to be returned to the Insurer, then an interest penalty will be
levied on the amount to be returned to the Insurer, based upon the interest
rate(s) applicable between the time the premium was first returned to the
Insured, and then subsequently returned to the Insurer.



COMMUTATION OPTION:

At the 120 months adjustment, the Insurer is agreeable to a commutation of 100%
of the remaining fund balance, subject to written approval from an officer of
CNA.

If this option is exercised by the Insured, the Insured will execute a Release
Agreement terminating the Insurer’s liability under this Binder and all other
transaction agreements.


AGGREGATE LIMIT — $173,519,448

The Insurer’s DLPP Policy will respond to the applicable individual policy and
annual aggregates under the policies listed in Item 20 of the Additional Terms
section, subject always to the maximum aggregate limit of $173,519,448.

The Insured however, will be responsible for that portion of the aggregate limit
above $112,000,000 and below $149,500,000. The Insured will execute a Payment
Agreement for this exposure.

  * THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION


--------------------------------------------------------------------------------


RETAINED AMOUNT COVERED:

The Insurer’s DLPP Policy will cover from first dollar of loss up to a per
occurrence retained amount of $1,000,000, each and every occurrence.

In absolutely no instance will the coverage provided by the Insurer’s DLPP pay
more than the lesser of the actual retained amounts in the underlying program or
the following retention for any one occurrence:

Coverages Named Insured Buyout Dates
(From/To) Retained Amount Covered Workers' Compensation
and Employers Liability Gevity HR. 1/1/2000 to 12/31/2002 $1,000,000 

Allocated Loss Adjustment Expenses are included within the Per Occurrence
retention Limit.


LOSS REIMBURSEMENT AND CLAIMS HANDLING:

Reports and remittances between the Insurer, the Insured and the Claims
Administrator are subject to final contract wording, including all exhibits and
addenda, to be determined. The transaction contemplated by this Binder will not
cover fees for: unallocated claims handling, (including, but not limited to,
Claims Administrator claims handling fees), escrows and fees necessary for the
Claims Administrator’s escrow balances.

The funding of the escrow for claim payments is the responsibility of the
Insured. If escrow or service fees are involved, additional agreements may be
required.

This Binder contemplates the Insurer will reimburse paid losses on a monthly
paid loss basis only. No reimbursements will be based on incurred losses.
Payments will be based off of electronic loss runs, and if not available, then
via hard copy runs from RSKCo.


FORMS:

Exact forms to be determined and are subject to Insurer’s and CNA’s legal
review. It is anticipated that the following agreements will be executed:

(1)     Insurer will issue to Insured a DLPP Policy with an Assignment of Return
Premium and Loss Payments Endorsement in favor of CNA. This policy will include
Loss and Premium Adjustment provisions.

(2)     Any applicable Release Agreement (from an officer of CNA and Gevity)
required if the Commutation Option is implemented.

(3)     Payment Agreement for aggregate exposure as discussed in the Aggregate
Limits Section.

--------------------------------------------------------------------------------


ADDITIONAL TERMS:

1.     This Binder supercedes the terms of any prior Term Sheets between the
Insurer and the Insured.

2.     This Binder is subject to a True Up based on actual paid losses as of the
transaction date and as addressed in the Business Covered Section above.

3.     Loss and, as applicable, allocated loss adjustment expenses, are limited
to the Retained Amounts by Gevity under the original insured policies, and go to
erode both the Per Occurrence and Aggregate Limits shown above, and as listed in
the policies identified in Additional Term #20.

4.     This Binder assumes that all claim reimbursements, including but not
limited to subrogation recoveries and Second Injury Recoveries, will be credited
to the Insurer, subject to the excess layers subrogation and recovery clauses.

5.     This Binder is subject to receipt of an inventory and copy of each
insurance policy, each excess insurance policy, and other related agreements in
the Buyout Period. The inventory needs to identify: the carrier name, policy
number, policy period and limits, inclusive of deductibles or retention’s. In
addition, the Insured is required to provide the Insurer with any other
information requested by the Insurer regarding the Insured or Claims Contracts
that pertain to the Buyout Period.

6.     This Binder is subject to Insurer’s approval of the Insured’s Claims
Administrator, and receipt by the Insurer of the current Claim Service Agreement
and/or special account instructions between the Insured, its Claims
Administrator and the underlying CNA insurers for each coverage line. This
Binder is subject to written confirmation from CNA of the Insurer’s Right to
Associate, at the sole expense of the Insurer, with the Insured and the
Insured’s Claims Administrator, in the handling of claims under the CNA
deductible policies.This association right does not include authority to settle
any claims and is limited to: (i) reporting to the Insurer all losses where the
incurred value equals or exceeds $75,000; and (ii) suggesting or recommending
disposition strategies on claims with an incurred in excess of $250,000. The
incurred value of a loss shall be determined by the sum of Paid and Outstanding
Losses and Allocated Loss Adjustment Expense. To the extent permitted by CNA,
the Insured grants the Insurer on-line claims access and will instruct the
Claims Administrator to provide such access if the Claims Administrator has
on-line capability.

7.     The reporting of losses shall be in a narrative form and a copy of the
claim file will accompany the report. This association right shall not supercede
any existing Insuring Agreements or Claim Service Agreements currently in place
with the Insured. The Insured further agrees that Insurer shall be granted full
access to perform claim file audits as are necessary. For such audits, the
Insurer shall be granted full access to all claim files, including but not
limited to, any reports, statements and financial documents related to any and
all claims.

8.     The Insured agrees that it is the expectation of the Insured, Original
Insurer and the Insurer that claim handling will remain at the quality level as
of the inception date of this program through the duration of the program.
Should it become necessary, to have the claims handling function transferred to
another third-party administrator, the Insured agrees that this cost would be
entirely borne by the Insured. Further, if for any reason the Insured decides
that it would like to transfer the claims handling function to another
third-party administrator, they will first obtain mutual approval of the Insurer
and the Original Insurer, in writing, and the Insured agrees that all costs
associated with this transfer to the third-party administrator, will be borne
entirely by the Insured. If the third-party administrator is changed without the
Issuer’s approval, in writing, or if claim handling does not remain at the
quality level as of the inception date of this Transaction throughout the
duration of this Agreement, the Insurer and Original Insurer have the right to
confer and under mutual consent effect a change of the third party
administrator. The Insurer may only terminate this transaction upon mutual
consent of the Original Insurer and will then return any premium to the Insured
if required by law, and will be relieved of any of its obligations under this
Transaction. Following such intended termination by the Insurer, if the Insurer
is in any way required by law to continue reimbursing the Insured, the Insured
agrees to indemnify Insurer for any amounts Insurer pays following such intended
termination.

--------------------------------------------------------------------------------

9.     This Transaction is not intended to indemnify the Insured for losses
which are the result of an occurrence outside the stated policies within the
Buyout Period.

10.     It is agreed by both the Insured and the Insurer that: a) The Insurer is
not responsible for paying and/or fronting any amounts beyond the per occurrence
and/or aggregate limits of this Transaction, b) it is unanticipated that the
Insurer will be legally required to pay and/or front any amounts beyond the per
occurrence or aggregate limits of this Transaction, and c) it is agreed that the
Insurer will have no legal or contractual obligation to pay and/or front any
amounts beyond the per occurrence or aggregate limits of this Transaction. The
Insured agrees to fully indemnify and hold harmless the Insurer in the
unanticipated event that the Insurer is legally required to pay and/or front any
amounts beyond the per occurrence or aggregate limits of this Transaction.

11.     This Binder represents an indemnity transaction, and not a Program of
Workers’ Compensation or Employer’s Liability insurance. This Binder is intended
to indemnify the Insured for the payment of its retained portion of losses
occurring during the specified Buyout Period as stated in the policies listed in
#20 herein. This Transaction is not intended to indemnify the Insured for losses
which are the result of an occurrence outside the stated Buyout Period.

12.     This Binder does not: (1) Relieve the Insured of any of its obligations
as a Qualified Self-Insured in any state; (2) Satisfy the obligations of the
Insured to provide Workers’ Compensation coverage for its employees in
accordance with state laws; or (3) afford any direct right of action against the
Insuring Company by a claimant under the Workers’ Compensation laws of any
state.

13.     This Binder specifically excludes any or all current or future:
surcharges, penalties, or any other charges (not already addressed) arising from
or related to the underlying policies, regardless of whether owed by the Insured
or the historical insurance provider (Continental Casualty Company). Such
amounts include, but are not limited to: fees, penalties in any jurisdiction due
to delay or refusal to make payment, premium loss adjustments, expense
adjustments, time and expense or Loss Conversion Factor Charges, collateral, or
other similar amounts that may be due or owing. The Insured warrants that they
have provided the Insurer with all information known to them regarding any fines
or penalties, including but not limited to fines and/or penalties related to
delay or refusal to make payment. The Insured agrees to indemnify the Insurer
for such fines and/or penalties, including interest.

14.     Coverage under this Transaction is further subject to receipt of any/all
applicable approvals by state regulatory agencies having authority over
Transaction and the Insured.

15.     Insured agrees to cooperate fully with Insurer in obtaining full
approval of this transaction by applicable state regulatory agencies.

16.     This Binder does not anticipate that the Insurer will post substitute
collateral.

--------------------------------------------------------------------------------

17.     This Binder specifically excludes punitive damages.

18.     This Binder specifically relates to Workers’ Compensation and Employer’s
Liability only, and excludes all coverages as excluded from protection in the
Insurer’s DLPP Policy.

19.     There will be a cut through whereby, in the event of insolvency, the
Insured or Original Insured as the Insured’s assignee of loss payments under the
DLPP to be issued by Insurer, can go directly to National Union Fire Insurance
Company of Pittsburgh, PA. (NUFICPA) for reimbursements under the DLPP to be
issued by Insurer. In such an event, NUFICPA will carry out in total all of the
obligations of Insurer under the DLPP subject to the terms and conditions of the
DLPP policies. All obligations to the Insured or Original Insurer will not be
impaired by an insolvency of the Insurer.

20.     This Binder contemplates that the Retained Deductible Amount not to
exceed $1,000,000 (as reflected above) under the Deductible Policies listed
below, issued by the original Insurer (CNA), be covered under the DLPP Policy to
be issued by the Insurer)

January 1, 2000 January 1, 2001 January 1, 2002 WC 189165165 (Master) WC
189165165 WC 189165165    WC 247848874 (Texas) WC 247848874 (Texas)    WC
247848888 (Texas) WC 247848888 (Texas)

Insurer agrees to cover any other deductible policy on file with the Original
Insurer issued to the Insured, with an inception date between January 1, 2000 to
December 31, 2002, both end dates included, provided however, that a list of all
such policies is presented to the Insurer within 180 days of the inception of
the Insurer’s DLPP Policy.

IN WITNESS WHEREOF, the parties hereto have caused this Binder to be executed by
their duly authorized representatives.


NATIONAL UNION FIRE INSURANCE COMPANY OF VERMONT

By:   /s/ Russell Johnston

--------------------------------------------------------------------------------

Name:   Russell Johnston

--------------------------------------------------------------------------------

    Title:   President

--------------------------------------------------------------------------------

  Date:   September 30, 2004

--------------------------------------------------------------------------------


GEVITY HR INC.

By:   /s/ Peter C. Grabowski

--------------------------------------------------------------------------------

Name:   Peter C. Grabowski

--------------------------------------------------------------------------------

    Title:   Senior Vice President, Chief Financial Officer

--------------------------------------------------------------------------------

  Date:   September 29, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------